DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (WO 2015/064497), machine translation into English provided by Examiner.
Regarding claim 1, Sakai teaches a virtual image display device for presenting a virtual image to a user via a virtual image presentation plate, comprising:
A display unit (31, figure 4) that generates an image display light modulating an illumination light; and
A projection optical system (20C, figures 3 and 4) that projects the image display light toward the virtual image presentation plate, wherein

Defining a plane along both a direction of incidence and a direction of output of the image display light on the virtual image presentation plate as a reference plate, the main concave mirror is provided at an orientation that causes the image display light to be incident on the main concave mirror in a direction along the reference plane (plane formed by B_8 and B_9, figure 3), and the auxiliary concave mirror is provided in an orientation that causes the image display light to be incident on the auxiliary concave mirror in a direction intersecting the reference plane (B7, figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (WO 2015/064497), machine translation into English provided by Examiner.
Regarding claim 2, Sakai teaches the claimed invention except for specifying that the auxiliary concave mirror is provided in an orientation that causes the image display light to be incident on the auxiliary concave mirror in a direction along a plane orthogonal to the reference plane.  It would have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Sakai to make the light incident to the auxiliary concave mirror in a direction along a plane orthogonal to the reference plane in order to make the space more compact while optimizing the distortion correction in the projection optical system.
Regarding claim 8, Sakai teaches the virtual image presentation plate is a windshield provided in a vehicle (3a, figure 2).
Sakai does not specify that the windshield has a uniform thickness.
Sakai therefore discloses the claimed invention except for specifying that the windshield has a uniform thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the windshield of Sakai a uniform thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the windshield of Sakai to have a uniform value for the thickness so that the windshield did not alter the driver’s vision.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 7 and 9 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art does not teach relationship claimed between the main concave mirror and the auxiliary concave mirror.
Regarding claim 4, prior art does not teach the relationship claimed between the main concave mirror and the auxiliary concave mirror.
Regarding claims 5 and 7, prior art does not teach the display unit is positioned between a first focal point and a second focal point of the composite optical system.
Claim 6 contains allowable subject matter at least inasmuch as it depends from claim 5.
Claim 9 contains allowable subject matter at least inasmuch as it depends from claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/20/2021